[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 08, 2006
                             No. 06-11768                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 04-00557-CV-FTM-33-SPC

CAROLE VUXTA,


                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 8, 2006)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Carole Vuxta appeals the district court’s order affirming the Social Security

Commissioner’s denial of her application for supplemental security income

benefits, 42 U.S.C. § 1383(c)(3). For the reasons that follow, we vacate and

remand.

      The scope of our review in a social security appeal is to determine whether

the Administrative Law Judge (ALJ) applied the correct law and whether the

findings of fact are supported by substantial evidence. Martin v. Sullivan, 894 F.2d

1520, 1529-30 (11th Cir. 1990). “Substantial evidence . . . is more than a scintilla,

but less than a preponderance: it is such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. (quotation omitted).

      Vuxta first argues the ALJ improperly discredited the opinions of treating

psychologist Dr. Miller and state agency psychologists Dr. Ginn and Dr.

VanderPlate in determining she had only mild social functioning limitations. The

opinion of a treating physician “must be given substantial or considerable weight

unless ‘good cause’ is shown to the contrary.” Phillips v. Barnhart, 357 F.3d

1232, 1240-41 (11th Cir. 2004) (quotation omitted). “‘[G]ood cause’ exists when

the: (1) treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records. When electing



                                          2
to disregard the opinion of a treating physician, the ALJ must clearly articulate its

reasons.” Id. Under 20 C.F.R. § 404.1527(f)(2), the ALJ must consider

non-examining state psychologists’ opinions and, when the ALJ does not give

controlling weight to a treating physician, must explain the weight given to their

opinions. Failure to explain the weight given to different medical opinions is

reversible error. See Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987).

      The ALJ had good cause to discredit the opinion of Vuxta’s treating

psychologist, Dr. Miles, and articulated its reasons for doing so. As the ALJ

found, Dr. Miles’ assessment of Vuxta was inconsistent with his own medical

records. His initial assessment that Vuxta was extremely limited in her ability to

maintain social functioning was made after he had only seen her twice, at a time

when he assigned her a Global Assessment of Functioning (GAF) score indicating

a serious impairment in social functioning. However, his later medical records

indicate significant improvement with treatment: Vuxta responded well to

treatment, became calmer and less anxious, was no longer considered a suicide

risk, and her GAF score improved enough to reduce her impairment level from

serious to moderate. These later improvements are inconsistent with Dr. Miles’

prior assessment that Vuxta was extremely limited in social functioning.




                                           3
      Furthermore, Dr. Meck was the only medical expert whose records reflect a

test determining the veracity of Vuxta’s subjective reports of psychological

symptoms. Vuxta’s results on the Computerized Assessment of Response Bias

(CARB), which tests for symptom exaggeration and malingering, were “very far

below that expected from either normal controls or persons with verified brain

damage,” and indicated such a result was “extremely unlikely” in the absence of

symptom exaggeration or malingering. As the ALJ found, Dr. Meck’s assessment

that Vuxta engaged in symptom exaggeration or malingering is inconsistent with

Dr. Miles’ assessment that she was extremely limited in social functioning.

Substantial evidence thus supports the ALJ’s decision to discredit Dr. Miles’

assessment, and the ALJ articulated its reasons for doing so.

      Since the ALJ did not give controlling weight to the opinion of a treating

physician, it was required to explain the weight given to the opinions of the non-

examining state psychologists, Dr. Ginn and Dr. VanderPlate. See 20 C.F.R.

§ 404.1527(f)(2)(ii). The ALJ considered Dr. Ginn’s opinion and explained its

reasons for discrediting the opinion with respect to Vuxta’s social functioning

limitation. Dr. VanderPlate’s assessment, however, was not mentioned in the

ALJ’s decision. As the ALJ did not mention Dr. VanderPlate at all, it did not

explain the weight it was giving to his opinion. Accordingly, we remand to the



                                          4
Commissioner in order for the ALJ to explain its consideration of Dr.

VanderPlate’s opinion.

      Vuxta next argues the ALJ produced an internally inconsistent opinion by

finding she was limited to “simple and repetitive” work in the body of the opinion,

but limiting her only to “unskilled” work in its residual functional capacity (RFC)

assessment. Vuxta contends the ALJ was required to find whether the restriction to

simple, repetitive work impacts her ability to perform a wide range of jobs at the

light, unskilled level. She further argues the ALJ erroneously relied exclusively on

the medical-vocational guidelines (grids) in determining there were jobs available

in the national economy she could perform.

      An ALJ must follow a five-step process in making a social security

disability determination. Preston v. Barnhart, 357 F.3d 1232, 1237 (11th Cir.

2004). The claimant bears the burden of proof for the first four steps: (1) whether

she is currently performing a substantial gainful activity; (2) whether she has a

severe impairment; (3) whether that severe impairment meets or exceeds an

impairment in the listings; and (4) whether she can perform her past relevant work.

Id. at 1237-39. Only at the fifth step does the burden shift to the Commissioner,

who must show there are a significant number of jobs in the national economy the

claimant can perform. Id. In order to perform the fourth and fifth steps, the ALJ



                                          5
must determine the claimant’s RFC. Id. at 1238-39. RFC is what the claimant is

still able to due despite her impairments, and is based on all relevant medical and

other evidence. Id. RFCs can contain both exertional and nonexertional

limitations. Id. at 1242-43. These limitations generally include a restriction to a

particular physical exertion level, such as light, medium, or heavy, and a particular

skill level, such as unskilled or semi-skilled. 20 C.F.R. §§ 404.1567-68. Each

level is defined by regulation. See id.

      At the fifth step, the ALJ uses the claimant’s RFC, age, education, and work

experience to determine if there are jobs available in the national economy the

claimant can perform. Preston, 357 F.3d at 1239. In order to do this, the ALJ can

either use the grids or call a vocational expert (VE). Id. at 1239-40. In using the

grids, the ALJ inputs the claimant’s physical exertion level, skill level, age,

education, and experience into a matrix, which establishes whether the claimant is

disabled. See id. “[E]xclusive reliance on the grids is not appropriate either when

the claimant is unable to perform a full range of work at a given residual functional

level or when a claimant has non-exertional impairments that significantly limit

basic work skills.” Id. at 1242 (quotation omitted). “This Court has interpreted

‘significantly limit basic work skills’ as limitations that prohibit a claimant from

performing ‘a wide range’ of work at a given work level.” Id. at 1243. “The ALJ



                                           6
must make a specific finding as to whether the nonexertional limitations are severe

enough to preclude a wide range of employment at the given work capacity level

indicated by the exertional limitations.” Foote v. Chater, 67 F.3d 1553, 1559 (11th

Cir. 1995) (quotation omitted).

       Here, the ALJ determined Vuxta’s exertional RFC was for light work, and

her nonexertional RFC was for unskilled work. Using her RFC, age, education,

and work experience, the ALJ applied the grids to determine she was not disabled.

Vuxta takes issue with the ALJ’s determination of her nonexertional RFC, and the

subsequent application of the grids based on the unskilled classification. The ALJ

found Vuxta “remained capable of performing simple repetitive tasks in a

competitive work environment.” Vuxta contends this forms two additional

nonexertional limitations—that Vuxta can only perform simple tasks, and that she

can only perform repetitive tasks.1

       A limitation to simple tasks required no additional treatment from the ALJ

because “[u]nskilled work is work which needs little or no judgment to do simple

duties that can be learned on the job in a short period of time.” 20 C.F.R.

§ 404.1568(a). Therefore, a limitation to simple tasks is already contained within


       1
          The government suggests a plausible reading of the ALJ’s opinion that would, based on
the ALJ’s intention, effectively subsume the term “repetitive” within the term “simple.” While
we decline to decide whether the ALJ did not mean exactly what it wrote, the ALJ may wish to
clarify this point on remand.

                                               7
the unskilled limitation, and is not a limitation above and beyond that

classification. A limitation to repetitive tasks, however, is not contained within the

definition of unskilled. See 20 C.F.R. § 404.1568(a). If the ALJ determined that a

limitation to repetitive tasks did not preclude Vuxta from performing a wide range

of work at a given level, then a disability determination relying exclusively on the

grids was appropriate. If, however, the ALJ determined that a limitation to

repetitive tasks significantly limited Vuxta’s basic work skills, then the ALJ was

required to consult a VE. The ALJ must address and resolve this issue before

relying on the grids. Accordingly, we remand to the Commissioner for the ALJ to

make further determinations on this matter.

      VACATED AND REMANDED.




                                           8